Citation Nr: 0400044	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  03-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the character of the service member's discharge from 
service for the period from December 12, 1952, to January 27, 
1956, is a bar to Department of Veterans Affairs (VA) 
benefits for his widow. 


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant's husband served on active duty from December 
12, 1952, to January 27, 1956.  The appellant's husband died 
in August 2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's husband enlisted in service on December 
12, 1952 and would have been discharged on December 31, 1955; 
however, on August 10, 1955, he was given an early discharge 
for the purpose of immediate six-year reenlistment and thus 
this period of service was not successfully completed, but 
terminated on January 27, 1956, with receipt of a discharge 
under other than honorable conditions.

3.  The appellant's husband was convicted of armed robbery, a 
felony under the statutes of North Carolina, on November [redacted], 
1955.

4.  The appellant's husband was discharged under other than 
honorable conditions on January 27, 1956, because of his 
November [redacted], 1955 conviction of a crime of moral turpitude.

5.  There is no evidence or argument that the appellant's 
husband was insane at the time of the offense that resulted 
in his receipt of a discharge under other than honorable 
conditions.





CONCLUSION OF LAW

The character of the discharge of the appellant's husband for 
the period of service from December 12, 1952, to January 27, 
1956, is dishonorable and constitutes a bar to payment of VA 
benefits based on that period of service.  38 U.S.C.A. §§ 
101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's husband entered service on December 12, 1952.  
On August 10, 1955, he was given an honorable discharge, and 
he reenlisted for six years.  On October [redacted], 1955, he was 
arrested and charged with armed robbery, a felony under the 
general statutes of North Carolina, punishable by a maximum 
penalty of 30 years imprisonment.  He was tried and found 
guilty of the charge on November [redacted], 1955.  He was sentenced 
to labor in state prison for five years was to be assigned to 
youthful offenders' camp.  According to local newspapers, the 
circumstances of the October [redacted], 1955 crime were that the 
appellant's husband and two fellow servicemen robbed the 
proprietor of a diner at gunpoint and then struck the 
proprietor on the head with a pistol.  In December 1955 an 
administrative discharge board found that the appellant's 
husband had a civil conviction carrying a maximum penalty of 
confinement in excess of one year and recommended discharging 
him as undesirable by reason of misconduct.  On December 14, 
1955, the Chief of Naval Personnel directed that the 
appellant's husband be discharged or transferred for 
discharge as undesirable by reason of misconduct (conviction 
by civil authorities).  The appellant's husband was 
discharged from service on January 27, 1956, under other than 
honorable conditions.

In December 1978 the National Personnel Records Center (NPRC) 
wrote that the term of service for which the appellant's 
husband had enlisted on December 12, 1952, would have been 
completed on December 31, 1955.

In a January 1979 administrative decision, the RO determined 
that the other than honorable discharge given to the 
appellant's husband on January 27, 1956, was considered to 
have been issued under dishonorable conditions for VA 
purposes.  The appellant's husband did not appeal that 
decision.

In February 1988 the Board for Correction of Naval Records 
determined that the undesirable discharge received by the 
appellant's husband on January 27, 1956, was neither 
erroneous nor unjust.

The appellant's husband died in August 2000.

The appellant is claiming nonservice-connected pension 
benefits based upon her husband's military service.  If the 
former service member did not die in service, pension is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a) (2003).  "A 
person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).  
A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b) (2003).  The offenses specified in 38 C.F.R. § 3.12 
are:  (1) acceptance of an undesirable discharge to escape 
trial by general court- martial; (2) mutiny or spying; (3) an 
offense involving moral turpitude, which generally includes 
conviction of a felony; (4) willful and persistent 
misconduct, and (5) homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d) (2003).  A discharge issued under 
one of these offenses is considered to have been issued under 
dishonorable conditions.  Id.

VA regulations provide that a discharge to reenlist is only a 
"conditional discharge" if it was issued during the 
peacetime era and was prior to the date the person was 
eligible for an unconditional discharge.  38 C.F.R. § 
3.13(a)(3) (2003).  The entire period of active service-the 
period of service preceding the conditional discharge and the 
period of service under the obligation of the reenlistment 
contract-constitutes one period of service and entitlement 
to VA benefits is determined by the character of the final 
termination of such period of active service.  38 C.F.R. 
§ 3.13(b) (2003).  Despite the fact that only a conditional 
discharge may have been issued, a person shall be considered 
to have been unconditionally discharged or released from 
active military service when the following conditions are all 
met:  (1) the person served in the active military for the 
period of time that the person was obligated to serve at the 
time of entry into service; (2) the person was not discharged 
or released from such service at the time of completing that 
period of obligation due to an intervening enlistment or 
reenlistment; and (3) the person would have been eligible for 
a discharge or release under conditions other than 
dishonorable at that time except for the intervening 
enlistment or reenlistment.  38 C.F.R. § 3.13(c) (2003).

There is no evidence nor does the appellant allege that the 
veteran was insane at the time of the commission of the 
offense for which he was charged and convicted.  Accordingly, 
the exception provided for the bar to benefits based upon 
misconduct based upon a finding of insanity are not for 
application.  See 38 U.S.C.A. § 5303(b) (West 2002); 38 
C.F.R. § 3.12(b) (2003).

The evidence shows that the appellant's husband enlisted in 
service on December 12, 1952.  His scheduled release from 
this enlistment would have been December 31, 1955.  However, 
prior to the expiration of that enlistment, he was discharged 
on August 10, 1955, for the purpose of an immediate 
reenlistment for a six-year period.  He did not complete his 
six-year re-enlistment obligation because he was discharged 
in January 1956 under other than honorable conditions based 
on his November [redacted], 1955 conviction of a felony.

While the appellant is correct that her husband was given an 
honorable discharge on August 10, 1955, that discharge was 
given only to permit him to reenlist and was prior to the 
date-December 31, 1955-when he would have been eligible for 
an unconditional discharge.  Nevertheless, the appellant's 
husband did remain in service beyond December 31, 1955, and 
his initial enlistment in December 1952 would have been 
completed on December 31, 1955, had it not been prematurely 
interrupted with a separation solely to reenlist.  
Accordingly, the appellant's husband could be considered to 
have been unconditionally discharged on December 31, 1955, if 
he were eligible for a release under conditions other than 
dishonorable at that time.  Were that the case, the period of 
service from December 12, 1952, to December 31, 1955, would 
be considered a complete period of honorable service.  
Unfortunately, the appellant's husband was convicted of a 
felony on November [redacted], 1955, and that conviction served as 
the basis for his discharge in January 1956 under other than 
honorable conditions.  Accordingly, his entire period of 
service-from December 12, 1952, to January 27, 1956-is 
characterized by that final discharge under other than 
honorable conditions for conviction of a felony.

In sum, the Board concludes that the appellant's husband 
committed the offense of which he was convicted in November 
1955 and that there is no evidence of insanity at the time of 
his misconduct.  Therefore, the discharge of the appellant's 
husband must be considered as having been dishonorable and is 
a bar to benefits (except for certain health care benefits) 
based upon his entire service.

As noted above, the appellant is seeking nonservice-connected 
pension benefits.  Because it is already established that the 
character of the discharge of the appellant's husband was 
dishonorable, there is no basis on which to grant entitlement 
under the law.  As a consequence, the appellant does not meet 
the basic eligibility requirements for pension based upon her 
husband's service.  The Board finds that the appellant's 
husband did not have the service requirements necessary for 
her to receive a nonservice-connected pension.  The Board 
certainly sympathizes with the appellant's financial 
difficulties, as she described in her substantive appeal.  
However, the Board must abide by VA regulations.  In this 
case, the facts are not in dispute, and application of the 
law to the facts is dispositive. Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).  Therefore, the claim must be denied or the 
appeal terminated because of the absence of legal merit or 
lack of entitlement under the law.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was signed into law in 
November 2000.  The VCAA, among other things, eliminated the 
well-grounded-claim requirement and amended VA's duty to 
notify claimants and their representatives of any information 
or evidence necessary to substantiate their claims.  See 
generally VCAA §§ 3, 4, 7; see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  But see Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(invalidating 38 C.F.R. § 3.159(b)(1)).  However, during the 
drafting of the VCAA, Congress observed that it is important 
to balance the duty to assist against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.  
For example, wartime service is a statutory requirement for 
VA nonservice-connected pension benefits.  Therefore, if a 
veteran with only peacetime service sought pension, no level 
of assistance would help the veteran prove the claim; and if 
VA were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller).  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129, 132 (2002) (service during the Iranian 
hostage crisis is not a "period of war" for purposes of 
entitlement to non-service-connected pension benefits); see 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)(case 
involved application of 38 U.S.C.A. § 101(3) to determine 
whether the appellant was entitled to recognition as the 
surviving spouse of a veteran); see also Sabonis, 6 Vet. App. 
at 429-30 (Where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.); cf. 
Valiao v. Principi, 17 Vet. App. 229 (2003) (failure of the 
Board to carry out development could not possibly change the 
outcome of the decision was nonprejudicial error); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).


ORDER

Inasmuch as the character of the discharge of the appellant 
husband from service is a bar to payment of VA benefits, the 
benefit sought on appeal is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



